Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable by Kihara (JP2007112126A). Kihara is read from an accompanying English machine translation.
With regards to claims 1 and 6, Kihara discloses a laser-welded body made of thermoplastic resin, the laser-welded body comprising a light transmitting molded member 1 (i.e., first resin member), a laser light transmission / absorption molding member 2 (i.e., second resin member) and a laser light absorption molding member 3 (i.e., third resin member) (Kihara: Figs. 1 and 2; para. [0023]-[0030], note that the translation does not give paragraph numbers for [0024]-[0029], and other portions of the document have missing paragraph numbers). The first, second, and third resin members are overlapped successively and in contact, with the second member having an end section (i.e., butted part) in contact with the end sections of the first and third resin members, the end sections including laser welds at the points of contact between the resin members (Kihara: Figs. 1 and 2). Kihara further discloses the thermoplastic resin as comprising a polyamide (Kihara: para. [0036]-[0038]). Kihara discloses the selection of NUBIAN® BLACK PA9801, which is a specie of nigrosine sulfate selected in accordance with the present specification (i.e., the present specification admits its nigrosine sulfate to being of the Kihara: para. [0085]-[0087], [0092], [0102], [0105], [0117]-[0119]). Kihara additionally discloses a tensile strength of at least 300 N, which overlaps the claimed range of at least 942 N, thereby establishing a prima facie case of obviousness (Kihara: para. [0023]-[0030]). See MPEP 2144.05. The tensile strength of Kihara is considered present when measured with respect to the butted part of the second member, as measuring in such a location would involve pulling on the welded portion, from which the tensile strength of Kihara is measured. Regarding the claimed absorbances, increased absorbances found in the first, second, and third layers are present due to the addition of nigrosine sulfate (Kihara: para. [0055]-[0057]). Since Kihara has the compositional element responsible for the claimed absorbances, the structure of Kihara must inherently possess the claimed absorbances. See MPEP 2112. Alternatively, Kihara teaches using its absorbing agent for laser welding using light with a wavelength of 940 nm, and Kihara further teaches adjusting the absorbances of the individual layers such that they gradually increase, thereby producing a firm laser weld having improved strength (Kihara: para. [0004] and [0011]-[0012]). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the absorbances in the individual layers of Kihara, in order to provide a firm weld with improved strength (Kihara: para. [0004] and [0011]-[0012]). Furthermore, since the claimed absorbances gradually increase from the first resin member to the third, Kihara’s disclosure of gradually increasing absorbances would have lead a person of ordinary skill to select absorbances meeting the present claim (Kihara: para. [0004] and [0011]-[0012]).
With regards to claim 2, Kihara discloses the selection of NUBIAN® BLACK PA9801 for its nigrosine, which is a specie of nigrosine selected in accordance with the present specification (i.e., the present specification admits its nigrosine to being of the NUBIAN® Black series) (Kihara: para. [0085]-[0087], [0092], [0102], [0105], [0117]-[0119]). Since the nigrosine of Kihara is that of the present specification, and substantially identical chemical compositions have substantially identical properties, it 
With regards to claim 3, the nigrosine of Kihara is considered a nigrosine sulfate, since it is a tradename material as prescribed by the present specification (Kihara: para. [0085]-[0087], [0092], [0102], [0105], [0117]-[0119]). Kihara further discloses use of the nigrosine in an amount ranging from 0.05 to 10% by weight based on the amount of resin, which overlaps the claimed range of 0.3 to 5% by mass, establishing a prima facie case of obviousness (Kihara: para. [0066]-[0068]).
With regards to claim 4, the present specification admits that the claimed melt flow rate is due to incorporation of nigrosine sulfate into the claimed thermoplastic material. Since Kihara teaches the claimed nigrosine sulfate within the claimed thermoplastic material (i.e., polyamide), Kihara teaches the necessary features which result in the claimed melt flow rate of 11 to 30 g/10 minutes (see above discussion). Therefore, it is not seen how the second resin of Kihara would not necessarily possess the claimed melt flow rate of 11 to 30 g/10 minutes.
With regards to claim 5, a person of ordinary skill in the art would have found it obvious to have selected multiple layers for the second resin member (i.e., includes at least two resin members) from the viewpoint of improving weld strength (Kihara: para. [0004] and [0011]-[0012]). In addition, a person of ordinary skill would have found it obvious to have optimized the relative absorbances (i.e., as encompassed by the claimed absorbance ratio) in order to improve the strength of the laser weld produced (Kihara: para. [0004] and [0011]-[0012]).
With regards to claims 7 and 9-12, Kihara discloses the inclusion of an anthraquinone dye in the light transmitting molded member 1 (i.e., first resin member) (Kihara: para. [0045]-[0049]).



Response to Arguments
Applicant’s arguments, see page 5, filed September 20th, 2021, with respect to the claim objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Applicant has amended to grammatically correct phrases for present claims 2, 3, and 6 (the previous office action notes claim 8 as objected to, though it should state claim 6 instead). Applicant has further clarified the measurement of tensile strength for claim 1, and Applicant has further clarified claim 5 as reciting a butted part of the second as including two resin members. Therefore, claim objections and rejections under 35 U.S.C. 112(b) have been withdrawn. 
The remainder of Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Kihara includes only overlapping of resin members, whereas the claimed invention includes overlapping and butting of resin members, as the second resin member includes a butted part. This argument is not found persuasive as the second resin member of Kihara includes a butted part. The second resin member of Kihara includes an end (i.e., a termination, or a “but” or “abutment”). The claim does not specify what the butted part is butted to. Alternatively, the second resin member is in contact with (i.e., abuts, or is butted with respect to) a first resin member. It is possible Applicant believes the claims recite an invention as is depicted in Figure 1 of the present drawings, but the present claim language is broader than what is depicted in present Figure 1.
Applicant cites a catalog released by ORIENT, and argues that the NUBIAN BLACK PA9801 and NUBIAN BLACK PC0850 are not nigrosine sulfate, but rather, are nigrosine base having basic groups. The Examiner notes the phrase “Nubian Blacks are a Nigrosine-base series used as colorants for engineering plastics such as polyamide”, which appears in Applicant’s attached evidence. Preliminarily, the Examiner does not find the argument persuasive as the cited catalog does not appear in an affidavit. However, Applicant’s argument is not found persuasive as the term “base” as used in the catalog does not necessarily mean that the NUBIAN BLACK materials disclosed therein are basic. The term “base” could 
“[0076] With regard to the nigrosine sulfate, as a sulfate (ion) concentration is 0.3 to 5% by mass, preferably 0.5 to 3.5% by mass, a decreasing effect of the crystallization temperature of the thermoplastic resin is increased. Thereby a laser-welding process may be simply and stably performed.
[0077] As the nigrosine mentioned above, tradename “NUBIAN BLACK” series are commercially available from ORIENT CHEMICAL INDUSTRIES CO., LTD.”
As is best understood, Applicant’s specification states that NUBIAN BLACK series are the nigrosine “as stated above”, which is a nigrosine sulfate. Applicant’s argument that NUBIAN BLACK is not a nigrosine sulfate would appear to contradict the instruction of the present specification.
Applicant cites to Table 3 and paragraph [0169] of Kihara, and argues that a tensile strength of only 700 N at most is obtainable. Applicant’s argument is not found persuasive as the examples in Kihara are not indicated as exhaustive. That specific examples of Kihara do not have a tensile strength in the claimed range does not mean that the tensile strength of the claims would not have been obvious, particularly when the broader disclosure of Kihara discloses a range overlapping the argued range of the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783